NOT DESIGNATED FOR PUBLICATION


                                        No. 123,678

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                 JOHN BRENDAN WRIGHT,
                                       Appellant.


                               MEMORANDUM OPINION


       Appeal from Montgomery District Court; F. WILLIAM CULLINS, judge. Opinion filed
December 10, 2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-
6820(g) and (h).


Before GARDNER, P.J., SCHROEDER and CLINE, JJ.


       PER CURIAM: John Brendan Wright appeals the district court's decision to revoke
his probation. We granted Wright's motion for summary disposition instead of briefs
under Supreme Court Rule 7.041A (2021 Kan. S. Ct. R. 48). The State did not respond to
the motion. We find the district court did not abuse its discretion in revoking Wright's
probation, so we affirm.


       In April 2018, Wright pleaded no contest to (1) reckless aggravated battery, in
violation of K.S.A. 2017 Supp. 21-5413(b)(2)(B), a severity level 8 person felony; (2)
criminal threat, in violation of K.S.A. 2017 Supp. 21-5415(a)(1), a severity level 9 person
                                              1
felony; (3) criminal possession of a firearm in violation of K.S.A. 2017 Supp. 21-
6304(a)(2), a severity level 8 nonperson felony; (4) fleeing or attempting to elude a police
officer in violation of K.S.A. 2017 Supp. 8-1568(b)(1)(C), a severity level 9 nonperson
felony; and (5) interference with a law enforcement officer in violation of K.S.A. 2017
Supp. 21-5904(a)(3), a severity level 9 nonperson felony. The district court accepted
Wright's no-contest pleas.


       At the sentencing hearing, the district court found Wright's criminal history score
to be C and sentenced him to a controlling 24-month imprisonment followed by 12
months' postrelease supervision. The district court then suspended Wright's sentence and
placed him on probation for 18 months.


       In July 2019, Wright agreed to serve a three-day jail sanction for (1) failing two
separate drug tests, (2) using drugs four times, and (3) twice being unable to produce a
urine analysis. In December 2019, Wright agreed to a 12-month probation extension to
enable him to complete drug treatment and pay court costs and fees.


       In June 2020, the State charged Wright with two new cases to which he entered
pleas: (1) driving under the influence, second offense; and (2) criminal threat,
interference with a law enforcement officer, and possession of methamphetamine. As a
result, Wright's intensive supervision officer filed an affidavit with the district court
alleging Wright had violated the conditions of his probation in this case.


       In June 2020, the district court held a hearing to address probation revocation in
this case and to accept a guilty plea in the 2020 criminal case involving criminal threat,
interference with a law enforcement officer, and possession of methamphetamine.
According to Wright's attorney, this crime occurred about two days after the district court
had extended Wright's probation to attend treatment and pay court costs and fees.


                                               2
         The district court then addressed the probation violation in this case. It first
ordered the State to file a motion alleging Wright violated his probation by committing a
new offense and any other violations the State sought to allege against Wright. But first,
the district court held a revocation hearing solely on the allegation that Wright had
violated his probation by committing a new offense. Rather than require the State to
prove its case, Wright stipulated that he had violated his probation by committing a new
crime.


         The district court accepted Wright's stipulation and found he violated his probation
under the new-crime exception permitting immediate revocation under K.S.A. 2017
Supp. 22-3716(c)(8)(A). The district court scheduled a sentencing hearing to make a final
sentencing disposition for both cases.


         Before the sentencing hearing, Wright moved for a modified underlying sentence
of 18 months' jailtime in this case. At the sentencing hearing, the district court heard
argument on that motion and on a motion for departure in the new case. The district court
imposed a durational departure on the controlling count in Wright's 2020 case. But, for
this case, the district court denied Wright's request and ordered him to serve his
underlying 24-month sentence, noting: "It was a very precarious and dangerous situation
that [Wright] placed multiple law enforcement officers in, and [his] family too." Because
the district court revoked Wright's probation and denied his modification request, Wright
had to finish serving his original 24-month sentence.


         Wright did not timely appeal, but we reach this issue under Kansas Supreme Court
Administrative Order 2021-PR-009, effective January 26, 2021, which suspended filing
deadlines because of the COVID-19 global pandemic.


         In his motion for summary disposition, Wright argues the district court abused its
discretion in revoking his probation upon his guilty plea and stipulation to committing a

                                                3
new crime while on probation. Wright argues no reasonable person would agree with the
court's decision. Wright insists a reasonable person would have acknowledged that he
would benefit from a chance to get sober or to receive mental health services.


       We review the district court's revocation of an offender's probation for abuse of
discretion. State v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). A judicial action
constitutes an abuse of discretion if it is (1) arbitrary, fanciful, or unreasonable; (2) based
on an error of law; or (3) based on an error of fact. State v. Ingham, 308 Kan. 1466, 1469,
430 P.3d 931 (2018). The party arguing the district court abused its discretion bears the
burden of showing such an abuse. State v. Stafford, 296 Kan. 25, 45, 290 P.3d 562
(2012).


       The district court relied on the first exception to intermediate sanctions under the
revocation statute, finding Wright stipulated to and pleaded guilty to criminal threat,
interference with a law enforcement officer, and possession of methamphetamine.
Because Wright does not argue that the district court committed an error or law or fact,
we review only whether the district court acted arbitrarily, fancifully, or unreasonably.
See State v. Mosher, 299 Kan. 1, 3, 319 P.3d 1253 (2014).


       Wright's admission to committing a new felony or misdemeanor while on
probation is enough for the district court to revoke his probation, without more. See State
v. Kyles, No. 112,430, 2015 WL 5613265, at *4 (Kan. App. 2015) (unpublished opinion).
Although up to the court's reasonable discretion, a district court often revokes an
offender's probation once the offender stipulates or pleads guilty to committing a new
crime while on probation. See State v. Stevenson, No. 123,454, 2021 WL 4228759, at *2
(Kan. App. 2021) (unpublished opinion); State v. Mork, No. 121,824, 2020 WL 4556775,
at *1-2 (Kan. App. 2020) (unpublished opinion).




                                               4
       After hearing Wright's brief argument for modifying his sentence and upon
consideration of the facts and circumstances involved, the district court denied Wright's
request based on the dangerous situation Wright created in 2017, leading to his arrest and
subsequent criminal charges.


       Our review of the record shows that Wright committed multiple instances of
criminal threat as well as interference with law enforcement officers. A reasonable person
could thus agree with the district court's decision to revoke Wright's probation. The
district court did not abuse its discretion. See Mosher, 299 Kan. at 3-4.


       Finding no error, we affirm.




                                             5